Citation Nr: 1234018	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-36 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a pulmonary/respiratory disorder, claimed as asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1972 to April 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO denied service connection pulmonary/respiratory disability then characterized as asthma.  In May 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In December 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development., to include arranging for the Veteran to undergo an examination.   After completing the requested development, the  AMC continued to deny the claim, as reflected in a September 2011 supplemental SOC (SSOC) and returned this matter to the Board for further appellate consideration..


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although a single complaint was noted in service, no chronic pulmonary/respiratory disorder was shown in service or for years thereafter and competent, probative evidence does not establish a medical nexus between current disability, most consistently diagnosed as chronic obstructive pulmonary disease (COPD) and asthma, and service.



CONCLUSION OF LAW

The criteria for service connection for a pulmonary/respiratory disorder are not met.  38 U.S.C.A. §§ 1103, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a August 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The August 2006 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event that service connection is granted-as  well as the type of evidence that impacts those determinations.  The October 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, August 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and a report of  VA examination.  Also considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf. The Board finds that no additional RO action to further develop the record in connation with the claim for service connection for a pulmonary/respiratory disorder, prior to appellate consideration, is required warranted. 

This matter remanded in January 2011 so the Veteran could be afforded a VA examination, which he underwent in July 2011.  In the January 2011 remand , the Board requested that the VA examiner was specifically to review and comment upon the Veteran's lay assertions, the findings of the Veteran's private physicians, and his history of smoking and drug use; the July 2011 VA examination report demonstrates that the VA examiner commented upon each.  Thus, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).

The Board also acknowledges that,  in an August 2012 post-remand brief, the Veteran, through his representative ,has argued that the July 2011 VA examination was inadequate based on the fact that the examination stated that he was unable to provide an opinion without resorting to speculation.  The Board is mindful of the duty to provide an adequate examination if one is undertaken.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, in this case, the July 2011 VA examination is adequate.  The examination report reflects that the examiner reviewed the claims file, interviewed the Veteran, provided a thorough and detailed report, rendered a diagnosis and provided reasons for why he was unable to provide a nexus opinion, and provided an explanation for his conclusion.  As such, there is sufficient evidence of record for the Board to make a decision in this case, and further remand for additional medical evidence is unnecessary.  See Jones vs. Shinseki, 23 Vet. App. 382 (2010).  This matter will be discussed at greater length in the analysis, below.

The duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
The Veteran's service treatment records are silent as to any complaint, finding or diagnosis of any pulmonary/respiratory disorder, to include asthma.  A December 1974 medical questionnaire reflects the that the Veteran reported that he had asthma or hay fever.  However, the Veteran's April 1975 report of medical examination for the purpose of separation noted normal findings upon examination of the lungs and chest, and the Report of Medical History completed by the Veteran in conjunction with that examination 's April 1975 separation report of medical history demonstrates the Veteran's own report that he did not have, and had not had,  asthma.

The Veteran's claims file includes a December 1982 VA treatment note reflecting that the Veteran reported that his asthma attacks began after he left the Army in 1975.  A September 1992 VA medical treatment record reflects the Veteran's report that he had smoked a pack and a half of cigarettes a day for ten years.    A  treatment record from a private facility notes that the Veteran used cocaine and crack for seventeen years and that he reported asthma which began in 1974.  On December 1996 general medical VA examination, the Veteran reported a history of bronchial asthma.  

On August 2001 private examination, the Veteran reported a history of bronchial asthma dating back to 1975 and that there was a family history of asthma.

An August 2001 VA treatment note reflects  the Veteran's report of smoking a few cigarettes a day.  A June 2006 VA treatment record notes that the Veteran reported he had stopped smoking years prior.  

A July 2006 VA record shows that the Veteran's treating physician reviewed his private hospital and treatment records and gave a diagnosis of emphysema.  When asked if it was more likely than not that the emphysema may be related to the Veteran's military service, the VA physician checked "yes."  As for a reason, the VA physician noted environmental exposures in the Midwest during active duty.

A November 2006 VA treatment record includes a notation that the Veteran smoked one-half pack of cigarettes per day for 30 years.  The Veteran reported that he smoked one to two cigarettes per day at that time.

A May 2007 VA treatment record notes that the Veteran had a half pack per day history for a period of thirty years but that he had "stopped smoking years ago."

In a September 2009 written statement, a VA physician indicated that the Veteran had bronchospastic lung disease, which was related to the change in climate in 1975 when he was transferred to Fort Riley, Kansas, from Fort Dix, New Jersey.

Following the Board's January 2011 remand, the Veteran was afforded a VA examination in July 2011.  In the examination report, the VA examiner noted that the Veteran's claims file and medical records were reviewed.  The report demonstrated the Veteran's explanation that he began to have asthma attacks when he came out of service.  Following a review of the records and examination of the Veteran, the examiner diagnosed the Veteran with chronic obstructive pulmonary disease and asthma.  The examiner stated that the Veteran's in-service and post-service treatment records were reviewed as were the Veteran's contentions and his reported history of asthma and smoking as well as July 2006 and September 2009 opinions from VA physicians.  

The examiner concluded that he was unable to determine whether the Veteran's pulmonary/respiratory disorders were at least as likely as not due to service without resorting to mere speculation.  The examiner explained that he was unable to make a determination without speculation because service treatment records did not document any complaints or treatment for bronchial asthma or COPD and that other than a statement that his asthma began in 1975, the Veteran's examiner could not find any documentation regarding the exact onset of a pulmonary/respiratory disorder.  The examiner further stated that the Veteran had a history of smoking and snorting cocaine for many years which were important risk factors for the development of respiratory problems like asthma and COPD and that he could not, therefore, make a determination without resorting to speculation.

Considering the above-cited evidence in light of the pertinent legal authority, the Board find that service connection for a pulmonary/respiratory disorder is not warranted,

As noted, no pulmonary/respiratory disorder was shown in service.  Notably, the reports of the  Veteran's enlistment and separation examinations are silent as to any findings of or complaints of a pulmonary/respiratory disorder.  Further, the service treatment records demonstrate only one isolated report of "asthma or hay fever" in December 1974.  As noted, no lung disability, to include asthma, was diagnosed, or reported, at service separation..  

Further, the Board finds that competent medical evidence does not persuasively establish a medical nexus  between any current pulmonary or respiratory disorder-most consistently diagnosed as chronic obstructive pulmonary disease and asthma-and the Veteran's service.  

The Board notes that, in July 2006 and September 2009 written statement, two of the Veteran's  that two treating physicians, respectively, stated that the Veteran's pulmonary/respiratory disorders were related to the Veteran's service.  As noted in the January 2011 remand, however, the Board finds that these opinions are inadequate as they are both speculative and fail to provide any reasons or bases for their conclusions.  These opinions appear to rely wholly on the Veteran's assertions and neither opinion contemplates or discusses the Veteran's 30-year history of cigarette smoking or history of cocaine abuse, which is documented in the record.  Thus, these opinions do not provide persuasive s medical his evidence cannot, therefore, go to support the Veteran's claim for service connection.

By contrast, the Veteran's July 2011 VA examiner provided a well-reasoned rationale for his inability to provide an opinion without resorting to speculation.  Therefore, the examination is adequate.  Nieves-Rodriguez, 22 Vet. App. at 295.  Regrettably, a speculative opinion does not create an adequate nexus for the purposes of establishing service connection.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (stating that a speculative medical opinion as to causation cannot establish a medical nexus to service).  Therefore, the opinion is not afforded probative weight in favor of or against the Veteran's claim. 

The Board has specifically considered whether any further medical opinion should be sought in this case, given the July 2011 VA examiner's conclusion.  The Board points out, however, that the duty to assist does not extend to requiring a physician to render an opinion beyond what may be concluded from the procurable evidence. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

In the instant case, the Board finds that, by reviewing the claims file, examining the Veteran, and clearly considering the Veteran's own statements-to include his inconsistent accounts of when he first experienced symptoms post service-as well as the prior medical opinions, the July 2011 VA examiner did all that reasonably should be done to become informed about the Veteran's case.  See Jones, 23 Vet. App. at 391.  He also provided a detailed explanation of why he was unable to render the requested opinion, noting that evidence demonstrated a history of risk factors to include a long history of smoking and history of snorting cocaine.  See 38 U.S.C.A. § 1103, 38 C.F.R. § 3.300; See also, Jones, 23 Vet. App. at 390.   

In addition to the medical evidence discussed above, the Board has considered the Veteran's own assertions and those advanced by his representative, on his behalf.  See 38 U.S.C.A. § 1154(a) (requiring that that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim).  In this case, however, such evidence provides no basis for allowance of the claim,.

The Board acknowledges that the Veteran has reported, as he is competent to do, that he has had respiratory/pulmonary symptoms since service (although, as  indicated, his assertions as to when those symptoms began have varied) . See , e.g., Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Setting aside, for the moment, the question of whether the Veteran's assertions in this regard are credible, the Board points out that the Veteran simply is not competent to comment upon a matter that goes beyond a simple and observable cause-and-effect relationship-such as whether the post-service symptoms he experienced were attributable to the isolated complaint in service, and the later diagnosed pulmonary/respiratory disorder, as opposed to his history of smoking and cocaine use.  See.e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with").    

The Board is also cognizant of the Veteran's own opinion-reflected in the record-that current pulmonary/respiratory disability is due to a change of climate he experienced upon transferring from Fort Dix, New Jersey to Fort Riley, Kansas.  Again, however, to render such an opinion is beyond the Veteran's competence.  Matters of medical diagnosis of specific pulmonary/respiratory disorders such as COPD and asthma here at issue, and medical etiology of any such disability, are  matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Veteran (like the representative providing argument on his behalf) is not shown to be other than a layperson without the appropriate medical training and expertise to competently render probative opinion on any medical matter upon which his claim turns.  See, e,g., Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). As such, lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for service connection for pulmonary/respiratory disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a pulmonary/respiratory disorder is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


